Judgment, Supreme Court, New York County (Eugene L. Nardelli, J.), entered January 22, 1992, after a nonjury trial, dismissing plaintiffs first two causes of action for money damages, and, on the third cause of action, declaring in defendant’s favor that it has no obligation to plaintiff to contribute to the settlement of a certain personal injury action, unanimously affirmed, with costs.
We agree with the trial court that defendant’s policy insuring a partner of the entity sued in the underlying personal injury action does not cover claims against such insured in its capacity as a partner of such entity but only in its capacity as a general contractor of the construction work earlier performed at the building where the accident occurred and which was owned by the partnership. The complaint and bill of particulars in the personal injury action clearly demonstrate that defendant’s insured was being sued not as the general contractor but only as a member of the partnership. Concur— Carro, J. P., Milonas, Rosenberger, Ellerin and Kupferman, JJ.